NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ANTONIO ALVARENGA,                         No.    16-70852

                Petitioner,                     Agency No. A075-603-719

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Luis Antonio Alvarenga, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a continuance and review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny the petition for review.

      The agency did not abuse its discretion or violate Alvarenga’s right to

counsel in denying his request for a further continuance, where the IJ granted him

nine months to seek counsel once he was released from detention, and the IJ

warned him that no further time would be granted to prepare his applications for

relief, with or without counsel. See id. at 1012 (listing factors to consider in

reviewing the agency’s denial of a continuance); Garcia v. Lynch, 798 F.3d 876,

881 (9th Cir. 2015) (finding it was not unreasonable to deny a continuance where

petitioner had six months to pursue post-conviction relief).

      Alvarenga’s contention that he did not explicitly waive his right to counsel

at his final hearing is unavailing, where he was represented by counsel at that

hearing.

      PETITION FOR REVIEW DENIED.




                                           2                                       16-70852